PER CURIAM.
On due consideration had, this court reached the opinion that the appellant should be remanded to the Northern district of Ohio for trial. In view of the fact that the same question was before the Supreme Court, we deferred filing our opinion. The recent decision of that case (United States v. Gault, 46 S. Ct. 459, 70 L. Ed.) confirms our view and relieves us of the necessity of supporting our conclusion by an opinion in this ease.
The order dismissing the petition for a writ of habeas corpus and directing the issuance of a warrant for the petitioner’s removal is affirmed.